PER CURIAM.
We should have been better satisfied with a somewhat larger award in this case than was allowed by the court below, but cannot find that it was so manifestly inadequate as to justify its revision by an appellate court. It did not proceed upon wrong principle or any misapprehension of the facts, and different minds could reasonably reach a different conclusion upon the matter. We cannot interfere with it without violating the salutary rule *528not to change the decree of the court below in salvage causes unless there is an exceedingly strong case made out of abuse or palpable mistake in the exercise of its discretion. It was considerably more liberal to the salvor than the decrees in two recent cases in the English courts presenting a striking similarity to this in all the elements which constitute the basis of an award. The Ulysses, London Shipp. Gaz. Lloyd’s List, July 19, 1895; The Julio, Id., March 22, 1895.
. The decree is affirmed, but without costs.